Citation Nr: 1133198	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  04-05 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional cervical spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow

INTRODUCTION

The Veteran had active service from April 1974 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of September 2004.  

In August 2008, the Veteran appeared and testified at a Travel Board hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  

In December 2008, the Veteran's appeal came before the Board at which time it was remanded for additional development.  The Board also notes that, simultaneously, a separate remand was issued regarding the Veteran's claim of waiver of recovery of an overpayment (to include the validity of the debt).  The Board notes that, at this time, the remand of the Veteran's claim for a waiver of an overpayment has not been returned to the Board for consideration.  Thus, the Board does not presently have jurisdiction over that issue and will not be addressing herein.

At his hearing, the Veteran testified that he had additional low back disability due to VA treatment, which occurred a couple of months before the hearing.  In the December 2008 remand, the Board found that this constituted a claim of entitlement to compensation under 38 U.S.C.A. § 1151 for additional lumbar spine disability, and referred it to the RO for appropriate action.  To date, it does not appear that any action has been taken on that claim, and it is again referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In August 2002, the Veteran was diagnosed to have spinal stenosis of the cervical spine at the C4-5 level as the result of a herniated disc and underwent surgery at a private medical facility to correct it on September 5, 2002.
2.  Subsequent to the September 2002 surgery, the Veteran has continued to have symptoms of cervical neuropathy (weakness and numbness of the upper extremities) with a subsequent diagnosis of myelomalacia based on magnetic resonance imaging in February 2007.
 
3.  The Veteran did not have an additional cervical spine disability (to include cervical neuropathy and myelomalacia) as the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical and surgical care.

4.  The development of cervical neuropathy and eventually myelomalacia was reasonably foreseeable given the Veteran's long-standing history of degenerative cervical spinal disease.


CONCLUSION OF LAW

The criteria to award compensation under 38 C.F.R. § 1151 are not met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the Veteran in May 2003, prior to the initial AOJ decision on his claim.  Additional notice was provided to the Veteran in June 2005 and March 2006.  The Board finds that the notices provided fully comply with VA's duty to notify as far as content but not timing.  However, the Board finds that any deficiency as to timing has been cured by appropriate notice and subsequent adjudication in March 2006 and March 2010.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (defects in timing of notice may be cured by affording the Veteran appropriate notice and subsequent adjudication).    

Likewise, the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  He was told it was his responsibility to support the claim with appropriate evidence and has been given the regulations applicable to VA's duty to notify and assist.  Indeed, the Veteran identified and submitted evidence in connection with his claim, which indicates he knew of the need to provide VA with information and evidence to support his claim.  Thus the Board finds that the purposes behind VA's notice requirement have been satisfied, and VA has satisfied its "duty to notify" the Veteran, and any error in this regard is harmless.   

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  The Veteran was afforded VA examination on his claim in April 2009.  In addition, an independent medical expert's (IME) opinion was obtained by the Board in April 2011.  The adequacy of the April 2009 examination and the IME's report, including the opinion proffered by both, are discussed in further detail below.  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

The Veteran contends that the VA failed to properly diagnose and treat a herniated C4-5 disc during the period from June 2002 to August 2002, resulting in additional cervical spine disability.  

Compensation or dependency and indemnity compensation shall be awarded for a qualifying additional disability or death of a veteran in the same manner as if the additional disability or death were service connected.  Such is considered a qualifying additional disability or death under the law if it is not the result of the veteran's own willful misconduct and the disability or death was caused by VA hospital care, medical or surgical treatment, or examination, and the proximate cause of the additional disability or death was:  1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or 2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

In determining whether additional disability exists, VA compares the veteran's physical condition immediately prior to the surgery upon which the claim for benefits is based with the physical condition after the surgery.  38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the VA medical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran died does not establish cause.  38 C.F.R. § 3.361(c)(1).  Medical treatment cannot cause the continuance or natural progress of a disease or injury for which the treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  The proximate cause of disability is the action or event that directly caused the death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d). 

In addition to proximate cause, it must also be shown that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).  See also VAOPGCPREC 5-01.

The essence of the Veteran's argument is that VA failed to exercise the degree of care that would be expected of a reasonable health care provider in that failure of VA's doctors to treat him from June 2002 to August 2002 resulted in additional cervical spine disability.  

The Board notes that private medical records prior to the relevant time period in the claims file show that the Veteran underwent surgery of C3-4 in March 1999.  In June 1999, he was in a motor vehicle accident, with subsequent increased symptomatology related to his cervical spine.  After that, they show periodic complaints of cervical spine symptoms.  

The relevant VA treatment records show that the Veteran was started treatment in the SDTP program December 27, 2001, for treatment of opioid dependence; depression, not otherwise specified; and anxiety disorder, not otherwise specified.  He was place on methadone with pick up six times a week.  The records indicate that, despite being on methadone, the Veteran obtained a prescription for Xanax (a benzodiazepine) from a private physician for anxiety, which he refused to discontinue despite being advised that positive tests for benzodiazepines would result in his not being able to decrease the frequency of his methadone pickups.  Discharge Summary dated May 16, 2002, indicates that the Veteran was discharged from the SDTP Program on May 10, 2002, due to his refusal to schedule an appointment for his ASI and his continued use of opiates and benzodiazepines as evidenced by positive urine screens.  He was eligible for readmission after 30 days.  

The Veteran was seen again on June 13, 2002, requesting readmission to the SDTP 
 Program.  At that time, on a History and Physical, he did not report any recent injury to his neck from a fall nor did he complain of any upper extremities symptoms.  He was again started on Methadone with six times per week supervised dosing.  

On June 19, 2002, x-rays of the cervical spine were taken, due to complaints of a fall one week earlier.  X-rays were unremarkable except for postsurgical residuals of C3-4.  VA treatment records next show pertinent complaints on August 20, 2002, when the Veteran came to Urgent Care reporting a history of left upper extremity pain and numbness that started around noon that day while he was waiting to be seen.  He was referred to a neurologist, who noted the Veteran's report of a history of finger numbness over the past few months as well as his prior neck surgery (anterior cervical decompression and fusion at C3-4 level in 1999).  The neurologist noted that the Veteran presented with an inconsistent history that varied from one examiner to the other.  On physical examination, he found that sensory examination was entirely inconsistent, with better perception of pinprick on the reportedly numb side (left upper extremity), and variable loss of feeling in the lower limbs and upper limbs otherwise.  CT scan of the brain was normal.  The impression was that there was no evidence on physical examination of any brain, spinal cord, or root or peripheral nerve pathology, and that the symptoms were too inconsistent and were not supported by any clear physical findings.  It was also noted that, when the neurologist tried to explain his findings to the Veteran, the Veteran became verbally abusive and threatening and claimed that "an MRI one year ago had revealed 5 bulging discs in his neck" and that he would go to other physicians to prove that he has a spine cord problem and then come back and sue the VA and the neurologist.  It is further noted that the Veteran was undergoing treatment at VA for drug abuse, and toxicology screening that day was positive for cocaine, benzodiazepines and opiates.

The Veteran returned to Urgent Care the following day complaining of having left arm numbness for three months and right hand numbness for a few days.  Physical examination again showed inconsistent findings with any dermatomal distribution.  Nevertheless, the physician gave the Veteran the benefit of the doubt and ordered a magnetic resonance imaging (MRI) scan of the cervical spine.  Results of an MRI study conducted on August 22, 2002, demonstrated there was abnormal curvature of the cervical spine due to anterior fusion at C3-4, C4-5 and C5-6 and severe stenosis at C4-5 due to a large herniated disc at this level.  

Also on August 23, 2002, the Veteran was seen by his private doctor who referred him to the private neurosurgeon mentioned above.  The private neurosurgeon saw the Veteran on August 28, 2002.  The Veteran reported having fallen three months ago with progressive symptoms of pain in his neck and pain and numbness in his upper extremities since.  The examiner reviewed the recent cervical MRI scan and noted it revealed evidence of a herniated disc at C4-5 causing severe spinal cord compression.  The assessment was that the Veteran was suffering from severe cervical myelopathy that appeared to be related to a recent fall.  His prior surgical history was noted.  The physician stated that the Veteran will require a repeat operation to decompress the spinal cord.  In September 2002, the neurosurgeon performed a cervical decompression with anterior fusion at C4-5 on the Veteran.  

Records after that procedure continue to show treatment for complaints of persistent weakness and numbness in both upper extremities.  The final treatment note of record from the Veteran's private neurosurgeon dated in November 2002 indicates that he continued to suffer from persistent, severe myelopathy although he was somewhat improved compare to before the surgery in September 2002.  In addition, records show that he was treated for several years thereafter in a pain clinic for his chronic pain.  A June 2003 MRI scan showed findings including disc fusion changes, likely degenerative disc disease, and likely mild to moderate spinal stenosis in the cervical spine at the C4-5 and C5-6 levels with bilateral neural foraminal narrowing possibly contacting exiting  C5 bilateral nerve roots and likely contacting exiting C6 bilateral nerve roots.  In February 2007, the Veteran underwent follow up MRI of the cervical spine that showed adequate position of the C4-5 cervical plate, good incorporation of the C4-5 bone graft, fusion from C3 to C5, myelomalacia at C4 level, and diffuse degenerative changes.  Electromyography and nerve conductions studies of the upper extremities conducted in April 2007 demonstrated only mild left C6 radiculopathy related to the Veteran's cervical spine disability although it also demonstrated unrelated bilateral carpal tunnel syndrome and moderate right L5-S1 radiculopathy.  

In support of his claim, the Veteran submitted an April 2003 statement from his private neurosurgeon, who wrote that the Veteran had fallen three months previous to his first treatment in August 2002, and he developed a very large herniated disk at the C4-5 level, which caused severe spinal cord compression and damage.  He noted that the Veteran had been followed up a number of times at the VA prior to seeing him, and he suspected that if the diagnosis of herniated cervical disk had been made earlier, he may ultimately have made a better recovery.  However, this physician did not have access to the Veteran's prior treatment records.  

In December 2008, the Board found that the April 2003 opinion by the private neurosurgeon was not adequate to render a decision on the Veteran's claim, but was sufficient to trigger VA's duty to assist and obtain a medical opinion.  The reason for the finding of inadequacy of the private neurosurgeon's opinion was that it was not based upon a review of the entire record and was based upon inaccurate facts (i.e., that the Veteran followed up with VA a number of times prior to seeing him, which is not supported by the VA treatment records).  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (The Board may disregard a medical opinion that is based on facts provided by a veteran that have been found to be inaccurate or in contradiction with the facts of record.).  The Board, therefore, remanded this issue for a VA examination and to obtain a medical opinion as to whether there is an additional cervical spine disability and, if so, whether it is the result of VA carelessness, negligence, or similar instance of fault or whether such disability was an event that was not reasonably foreseeable.  

In April 2009, a VA examination was conducted.  Physical examination of the Veteran demonstrated 5/5 motor strength in all muscle groups in the upper extremities, 2+ deep tendon reflexes in the upper extremities, no increased tone or clonus in the upper extremities and no evidence of atrophy of any muscle groups.  He had positive Phalen's bilaterally and positive Tinel's at the carpal tunnel as well as at the ulnar groove bilaterally.  He had spasms in the left paraspinal muscles and bilateral trapezius.  He had subjective decreased in all of the fingers and in the palms to the wrists.  X-rays of the cervical spine done a few days earlier showed no paravertebral soft tissue swelling but there was fusion at the C3-4 and C4-5 levels, the anterior plate and screws were seen at the C4-5 level with no definite evidence of hardware failure.  Flexion/extension views revealed no evidence of subluxation, there was mild proliferative end plate changes at the inferior aspects of C2 and at the C6-7 level.  Oblique views revealed widely patent neural foramen.  .  The assessment was evidence of prior fusion at the C3-4 and C4-5 with anterior plate fixation at C4-5 with mild degenerative changes at C2-3 and C6-7.  The examiner opined that VA had not failed to exercise the degree of care that would be expected of a reasonable health care provider in the evaluation and care regarding the Veteran's cervical spine symptoms from June 2002 to August 22, 2002.  He further opined that the Veteran's residual symptoms were relatively foreseeable due to the nature and degree of the spinal cord changes from the herniated disc and that these are usually not reversible once cord changes have occurred.  

The Veteran's claim continued to be denied and was returned to the Board.  In March 2011, the Board requested an independent medical expert (IME) opinion.  The requested opinion was received in April 2011 from Dr. S. Mittal, who is a neuro-oncological surgeon in the Department of Neurosurgery at Wayne State School of Medicine in Detroit, Michigan.  Dr. Mittal reviewed the entire record included in the Veteran's claims file.  After setting forth the relevant facts, Dr. Mittal noted that the Veteran clearly has had a long-standing history of degenerative cervical and lumbar spinal disease requiring multiple surgical interventions dating back to the late 1980s.  The Veteran has suffered from chronic pain and numbness and has been treated by a Pain Clinic for several years.  In addition, his substance abuse problem has further confounded his overall medical condition.  

Dr. Mittal when on to state that it seems apparent from the medical records that the Veteran failed to inform the medical team of his fall three months prior to his presentation in Urgent Care on August 20, 2002.  There is no mention of new or worsening neurological symptoms including progressive weakness or numbness involving the upper extremities.  In fact, there are several clinic notes between June and August 2002 which give no indication that the Veteran ever complained of new or worsening neck or upper extremity numbness or tingling prior to his visit in urgent care on August 20, 2002.  


Dr. Mittal stated that, furthermore, follow-up MRI of the cervical spine done in February 2007 showed evidence of myelomalacia.  He explained that myelomalacia is a pathological term that can be broadly referred to as "softening" of the spinal cord sometimes leading to cavitation.  It typically results in progressive motor and sensory neurological deficits.  Myelomalacia, which results in injury to the spinal cord, has various causes, such as trauma, radiation, infection and spinal stenosis.  Indeed, the Veteran was found to have severe stenosis at the C4-5 level secondary to a large disc herniation on MRI of August 23, 2002.  We know that degenerative disease affecting the cervical spine is a progressive disorder.  In fact, careful review of the longitudinal medical record demonstrates that the Veteran suffered from long-standing and progressive cervical spine disc disease ultimately leading to myelomalacia.  In such cases, it is fully expected that neurological deficits may not be fully reversed following surgical decompression of the affected spinal cord region.  

Dr. Mittal opined that the VA Medical Center did not fail to provide reasonable medical care between June and August 2002.  The reasoning for this opinion is that it is not apparent that the appellant suffered additional disability of the cervical spine after June 2002.  He questioned that, if indeed there was new or worsening numbness and weakness involving the neck and upper extremities after the Veteran sustained a fall, why did he not report the fall and subsequent neurological compromise to his medical care providers?  Furthermore, Dr. Mittal opined that the additional cervical spine disability was a reasonably foreseeable event given the nature and degree of spinal cord injury at the C4-5 level.  He stated that, in his judgment, the Veteran's medical history, symptomatology, diagnostic tests obtained, surgical treatment, and ultimate outcome appear to fall within the normal spectrum of the disease process and standard of care.

Initially, the Board notes that there is evidence to support that the Veteran had an additional disability after his surgery in September 2002 in the form of cervical neuropathy and myelomalacia.  The question of utmost importance, therefore, is whether this additional disability is due to any fault on the part of VA in not diagnosing the herniated disc at the C4-5 level earlier (i.e., between June and August of 2002).  The Veteran contends that he informed VA of a fall he sustained in which he claims he injured his neck in June 2002 and that he continued to complain to VA staff about pain in his neck and upper extremities from that time until he was seen in Urgent Care on August 20, 2002, but the VA staff never did anything about his complaints.  He contends that VA's failure to treat him for his complaints of symptoms in his neck and upper extremities resulted in his having permanent damage to his spinal cord resulting in his continued neurological problems in the bilateral upper extremities.

In weighing the medical evidence, the Board finds that the more probative and persuasive medical opinions are those rendered by the IME in April 2011.  As for the private neurosurgeon's opinion, as previously indicated, the Board has found that this opinion was not adequate upon which to render a decision as the examiner did not have the complete record before him and, more importantly, his opinion is based upon inaccurate facts in that he was clearly under the impression that the Veteran had been seen at VA a number of times relating to his neck complaints after the fall.  Rather, the VA treatment records show the Veteran was only seen once prior to August 20, 2002, for complaints of neck pain after a fall which resulted in x-rays of the cervical spine being performed on June 19, 2002, which were negative for any abnormalities except for prior surgical changes.  Thus, the private medical opinion is not based on an accurate factual premise, and, therefore, it is of little probative value.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.).  

As for the April 2009 VA examiner's opinions, the Board finds that the examiner appeared to mix up the facts of the case a little bit thereby decreasing the probative value of his medical opinion.  Moreoever, the examiner failed to provide a rationale to explain why he found that VA did not fail to exercise the degree of care that would be expected of a reasonable health care provider in the evaluation and care regarding the Veteran's cervical spine symptoms from June 2002 to August 2002.  This also decreases the probative value of the examiner's opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.).   Given these inadequacies, the Board must conclude that the probative value of the examiner's opinions is diminished.

In contrast, the IME opinions provided in April 2011 is clearly based upon a review of the entire record as the IME set forth in his report a detailed history of the case as shown by the evidence of record.  In addition, the IME's opinions are clearly based upon a factually accurate understanding of the case.  Finally, the IME provides detailed rationales in support of his opinions.  The Board notes that the Veteran's representative has argued that the IME's opinion is not adequate as it is based upon rhetoric.  The Board disagrees.  The IME questioned why, if indeed there was new or worsening numbness and weakness involving the neck and upper extremities after the Veteran sustained the fall, did he not report the fall and subsequent neurological compromise to his medical care providers.  The Board finds this question to be a reasonable inquiry based upon the Veteran's report to his private neurosurgeon and, yet, there was a total lack of reports noted in any of the Veteran's VA treatment records until August 2002.  It might be a rhetorical question in the fact that the Veteran was not able to immediately respond, but it does not make the IME's opinion rhetoric as submitted by his representative.  

In fact, the Board finds that the Veteran has submitted various statements throughout his appeal saying he did consistently report his neck injury and subsequent symptoms to VA between June and August of 2002.  The Veteran appeared and testified at a hearing before the undersigned in August 2008.  His hearing testimony is admittedly less than clear but he essentially appears to have testified that he fell in his driveway and both his hands went numb so he went to the VA hospital for treatment but they kept telling him there was nothing wrong with him.  He testified that he went everyday (but the Board notes that the VA treatment records demonstrate that the Veteran was undergoing treatment for chemical dependency for which he was seen daily for methadone dosing, but not actual treatment, during the period of time the Veteran testified about).  He testified that he has it on record that he discussed this with the doctors between June and August of 2002 (yet again the Board notes that the evidence of record does not support this statement).  Furthermore, the Veteran did submit a statement in response to the IME's opinion in June 2011 in which he again contends that he continually inform VA of his fall and persistently told them about his deteriorating condition to no avail.  

The Veteran's testimony and statements, however, are not supported by the actual medical evidence of record.  It is clear from the June 19, 2002, VA x-ray report that the Veteran did report a fall and having neck pain therefrom.  Subsequent VA treatment records are, however, silent for any complaints of neck pain or upper extremities pain and numbness until he was seen in Urgent Care on August 20, 2002.  Even then, the Board notes (as did the doctors) that the Veteran's reported history was inconsistent from doctor to doctor, and he never mentioned a prior fall with injury to the cervical spine.  The VA treatment records demonstrate that the Veteran first presented on August 20, 2002, with complaints of onset of upper extremities weakness and numbness earlier that day.  The staff neurologist's note from that day, however, indicates the Veteran reported a three to four months history of numbness in both upper extremities and that he had had at least three to four emergency room visits for that but nothing had been done.  As noted by the staff neurologist, a review of the Veteran's VA medical records did not support his contention of prior treatment in the VA's emergency room for his symptoms.  Furthermore, the Board notes that the Veteran's reported histories would have place the onset of his symptoms either at the time of treatment in August 2002 or prior to the fall that is the basis of his whole claim.  However, the Veteran has stated that the fall occurred in June 2002 (note that handwritten comment that is presumably the Veteran's on a copy of a November 2002 treatment note from the private neurologist that states "fall reported on June 19. 02").  The Board notes that the handwritten note is consistent with the date the x-ray was taken at VA; however, the x-ray report notes that the fall occurred one week prior, which is inconsistent with all the reports to the various doctors of the onset of his symptoms.  For example, the Veteran gave a history of having neurological symptoms in the upper extremities for three to four months to the staff neurologist on August 20, 2002, which would clearly have put the onset of his symptoms prior to a week before June 19, 2002.  Even the Veteran's reported history give to his private neurologist of having fallen three months before is inconsistent with the time frame seen in the report of the June 19, 2002, x-ray of the cervical spine.  Finally, the Veteran told the staff neurologist seen on August 20, 2002, that he had had an MRI one year ago that had revealed five bulging discs in his neck, which is clearly inconsistent with the findings of the MRI conducted on August 22, 2002, that demonstrated there was only one large disc bulge at C4-5.  

Consequently, the Board finds that there are too many inconsistencies among the Veteran's various reported histories to place any credibility on them.  After considering all the evidence, the Board does not find the Veteran's testimony to be credible.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the contemporary medical evidence against lay statements.  

Furthermore, the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, and consistency with other evidence.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  Although the Veteran has complained about VA's consideration of his history of drug use in adjudicating his claim, the Board cannot overlook the fact that it is well established by the evidence of record that, during the relevant time, the Veteran was undergoing treatment in VA's SATP Program for opioid dependence and that the day prior to his coming into Urgent Care on August 20, 2002, he had been seen for his morning methadone dose and his toxicology screen came back positive for benzodiazepines, opiates and cocaine.  The Board further notes that the medical evidence established that, despite multiple treatment efforts, the Veteran continued to use illicit drugs and was using them at the time he sought treatment in August 2002.  Such use must be taken into consideration when determining the Veteran's ability to be a good historian and whether his statements should be considered credible or, at the very least, what evidentiary weight they should be given.

Given the inconsistencies in the contemporaneous medical records and his drug use at that time despite his treatment for it, the Board finds that the Veteran was not a reliable historian at the time he sought treatment in August 2002 for his neck injuries.  This finding is further supported by the statements by the VA physicians regarding the inconsistent histories given and the lack of definitive physical findings.  Moreover, the Board finds that the Veteran's current testimony and statements are inconsistent with the contemporaneous medical evidence and, therefore, their probative value is diminished.  Furthermore, the probative value of the Veteran's testimony and statements is further diminished because they have been rendered in an attempt to obtain compensation, and, therefore, there is an inherent bias that cannot be overlooked.  Consequently, the Board finds that the Veteran's testimony and statements throughout the record have little to no probative value to establish that there was any fault on VA's part in not treating the Veteran earlier than August 2002 for a herniated disc at the C4-5 with neurological symptoms involving the upper extremities.  

Based upon the evidence of record, the Board concludes that the competent, credible, probative and persuasive evidence of record fails to demonstrate that there was carelessness, negligence, or any other aspect of fault on the part of VA in not providing care to the Veteran earlier than August 20, 2002.  

Furthermore, the Board finds that the competent, credible, probative and persuasive evidence establishes that the Veteran's additional cervical spine disability was a reasonably foreseeable event given the nature and degree of the spinal cord injury at the C4-5 level.  The IME opined that, in his judgment, the Veteran's medical history, symptomatology, diagnostic tests obtained, surgical treatment, and ultimate outcome appear to fall within the normal spectrum of the disease process and standard of care.  Indeed, once there is evidence of myelomalacia involving the cervical spinal cord, the IME stated that it is unlikely that a complete reversal of neurological deficits would occur despite surgical intervention.  The Board notes that this is consistent with what the private neurosurgeon stated in his August 28, 2002, treatment note with regard to the Veteran's prognosis at that time. 

Finally, in so much as the Veteran's statements have been presented as medical opinions trying to establish causation between the Veteran's additional cervical spine disability and the care or lack thereof by VA, the Board notes that as a lay person he is not competent to establish a medical diagnosis or show a medical etiology merely by his own assertions because such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1) (Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Because the Veteran is not professionally qualified to offer a diagnosis or suggest a possible medical etiology, his statements are afforded little weight as to the issue of fault on the part of VA.

Consequently, the Board finds that the preponderance of the evidence is against the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for additional disability of the cervical spine as a result of VA medical or hospital care, or the lack thereof as alleged.  The preponderance of the evidence being against the Veteran's claim, the benefit of the doubt doctrine is not for application.  The Veteran's claim must, therefore, be denied.



ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional cervical spine disability is denied.  




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


